 1   ROBERT M. WILSON (SBN 122731)
     LAW OFFICES OF ROBERT M. WILSON
 2
     770 L Street, Suite 950
 3   Tel. (916) 441-0888
     Fax (916) 927-0701
 4   E-Mail: RWilson@BusinessCounsel.net
 5
     Attorney for Defendant
 6
     JOHN DSICHIARA

 7

 8                        IN THE UNITED STATES DISTRICT COURT FOR THE

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11

12   UNITED STATES OF AMERICA,                      )       No. 2:15-CR-00190 GEB
                                                    )
13           Plaintiff,                             )       STIPULATION REGARDING
                                                    )       TERMINATION OF PRETRIAL
14                                                  )       SUPERVISION; [PROPOSED] FINDINGS
                                                    )       AND ORDER
15   v.                                             )
                                                    )
16                                                  )
                                                    )
17
                                                    )
                                                    )
18
     JOHN DICHIARA,                                 )
                                                    )
             Defendants.                            )
19
                                                    )
                                                    )
20
                                                STIPULATION
21

22
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

23   Attorney, through Audrey Hemesath, Assistant United States Attorney, attorney for Plaintiff, and
24
     Robert M. Wilson, attorney for defendant John DiChiara, that Mr. DiChiara’s pre-trial
25
     supervision should be terminated and that he should remain out of custody on the presently set
26
     $100,000 unsecured appearance bond. As a condition of his release, Mr. DiChiara shall comply
27

28   with all federal, state, and local laws.


                                                        1
             Pretrial Services indicates Mr. DiChiara has done exceedingly well on supervision. On
 1

 2   September 25, 2015, the Court ordered Mr. DiChiara released on conditions of pretrial

 3   supervision and a $100,000 unsecured appearance bond. (Doc. Nos. 24, 33 and 34.) Mr.
 4
     DiChiara has remained on pre-trial supervision since that time without incident. Based on the
 5
     foregoing, the parties stipulate that Mr. DiChiara pre-trial supervision should be terminated, he
 6

 7
     be ordered released on the presently set $100,000 unsecured appearance bond, and that condition

 8   number eight should remain in effect.
 9           IT IS SO STIPULATED.
10   Dated: April 9, 2019                          U.S. ATTORNEY
11                                             by: // Robert M. Wilson as authorized 4/9/2019
                                                   AUDREY HEMESATH
12                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
13
     Dated: April 9, 2019                           /s/ Robert M. Wilson __
14                                                  ROBERT M. WILSON
                                                    Attorney for Defendant
15                                                  JOHN DICHIARA
16

17

18
                                        ORDER
19           IT IS HEREBY ORDERED, the Court, having received, read, and considered the

20   parties’ stipulation, that pre-trial supervision be terminated, that he remains released on the
21
     presently set $100,000 unsecured appearance bond, and that condition number five of his
22
     special conditions of pre-trial release, concerning his passport, shall remain in effect. As a
23

24
     condition of his pretrial release, Mr. DiChiara shall comply with all federal, state, and local

25   laws.
26   Dated April 10, 2019
27

28



                                                       2
